DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1 and 3-19 are pending and have been examined in this application. 
Information disclosure statements (IDS) have been filed on 06/15/2020 and 02/05/2021 and reviewed by the Examiner.

Election/Restrictions
Applicant’s confirmation of an election without traverse of Group I (claims 1-19) in the reply filed on 05/25/2022 is acknowledged.
Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claim 14 is objected to because of the following informalities: The Examiner suggests changing “at least water one pump mechanism” in line 3 to --at least one water pump mechanism--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "an aquarium" in line 3. This is a double inclusion of “an aquarium” in line 1 of claim 1. The Examiner suggests changing “an aquarium” to --the aquarium--.
Claim 1 recites the phrase "housing" in line 23 and line 24. This is a double inclusion of “a housing” in line 7 of claim 1. The Examiner suggests changing “housing” to --the housing--. Claim 14 is rejected for similar reasons. 
Claim 1 recites the phrase "inlet tube" in line 25. This is a double inclusion of “an inlet tube” in line 12 of claim 1. The Examiner suggests changing “inlet tube” to --the inlet tube--. Claim 14 is rejected for similar reasons. 
Claim 14 recites the phrase "the vessel" in line 21. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the vessel” to --the aquarium--. Claim 18 is rejected for similar reasons.
Claims 3-13 and 15-19 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-9, 14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Morgan (U.S. Pat. 6444120).
In regard to claim 1, Sawaguchi discloses a system for removing water from an aquarium (Fig. 1 and Paragraph [0012], where there is a system for removing water from a vessel 11), the system comprising: an aquarium having at least one sidewall and configured to hold a volume of water (Fig. 1, where there is a vessel 11 having at least one sidewall and configured to hold a volume of water), the at least one sidewall having an inner surface in contact with the water and an outer surface not in contact with the water (Fig. 1, where the vessel 11 has at least one sidewall having an inner surface in contact with the water and an outer surface not in contact with the water); at least one water pump mechanism (Fig. 1, where there is at least one water pump mechanism 1), wherein the at least one water pump mechanism is retained within a housing (Fig. 1, where the at least one water pump mechanism 1 is retained within a housing (the box 2 and at least one water pump mechanism 1 are at least in a housing)); a water inlet coupler extending from the housing and in fluid communication with the at least one water pump mechanism (Fig. 1, where there is a water inlet coupler extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and in fluid communication with the at least one water pump mechanism 1); a water outlet coupler extending from the housing and in fluid communication with the at least one water pump mechanism (Fig. 1, where there is a water outlet coupler extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and in fluid communication with the at least one water pump mechanism 1); an inlet tube having a first inlet tube end and a second inlet tube end, wherein the second inlet tube end is configured to be couplable to the water inlet coupler and the first inlet tube end is configured to extend into the water within the aquarium (Fig. 1, where there is an inlet tube 7 having a first inlet tube end and a second inlet tube end and where the second inlet tube end is configured to be couplable to the water inlet coupler and the first inlet tube end is configured to extend into the water within the vessel 11); an outlet tube having a first outlet tube end and a second outlet tube end, wherein the first outlet tube end is configured to be couplable to the water outlet coupler and the second outlet tube end is configured to extend outside of the aquarium (Fig. 1, where there is an outlet tube 10 having a first outlet tube end and a second outlet tube end and where the first outlet tube end is configured to be couplable to the water outlet coupler and the second outlet tube end is configured to extend outside of the vessel 11); at least one attachment interface extending from the housing, wherein the at least one attachment interface is configured to retain the housing proximate to the outer surface of the at least one sidewall of the aquarium (Fig. 1, where at least one attachment interface 6 extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and where the at least one attachment interface 6 is configured to retain the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) proximate to the outer surface of the at least one sidewall of the vessel 11). Sawaguchi does not disclose said at least one water pump mechanism is reversible, thereby allowing said at least one water pump mechanism to remove water from the aquarium through the inlet tube and housing and out of the outlet tube in a first direction of flow and without being filtered, and also enabling water to be drawn from an outside source, through the outlet tube and housing and out of inlet tube to the aquarium in a second direction of flow opposite the first direction of flow and without being filtered. Morgan discloses said at least one water pump mechanism is reversible, thereby allowing said at least one water pump mechanism to remove water from the aquarium through the inlet tube and housing and out of the outlet tube in a first direction of flow and without being filtered (Figs. 1-2 and Column 3 line 63 - Column 4 line 15, where the pump 16 is at least reversible and can remove water from the aquarium 60 through the inlet tube 12 and motor housing 22 and out of the outlet tube 18 in a first direction of flow without filtering the water in the housing 22), and also enabling water to be drawn from an outside source, through the outlet tube and housing and out of inlet tube to the aquarium in a second direction of flow opposite the first direction of flow and without being filtered (Figs. 1-2 and Column 3 line 63 - Column 4 line 15, where the pump 16 also can draw water from an outside source (clean water) through the outlet tube 18 and motor housing 22 and out of inlet tube 12 to the aquarium 60 without filtering the water in the housing 22). Sawaguchi and Morgan are analogous because they are from the same field of endeavor which include aquarium pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi such that said at least one water pump mechanism is reversible, thereby allowing said at least one water pump mechanism to remove water from the aquarium through the inlet tube and housing and out of the outlet tube in a first direction of flow and without being filtered, and also enabling water to be drawn from an outside source, through the outlet tube and housing and out of inlet tube to the aquarium in a second direction of flow opposite the first direction of flow and without being filtered in view of Morgan. The motivation would have been to easily allow the user to refill the tank after having removed water out of the tank. By using the same pump mechanism with a reversible flow direction, the user does not have to move around many components of the pump or change an orientation of the pump to refill the same tank with water. 
In regard to claim 5, Sawaguchi as modified by Morgan discloses the system of claim 1, wherein at least one of the inlet tube and the outlet tube is flexible (Sawaguchi, Fig. 1, where the inlet tube 7 and the outlet tube 10 are at least flexible (the inlet tube is at least bent to fit into the aquarium)).
In regard to claim 6, Sawaguchi as modified by Morgan discloses the system of claim 1, wherein at least one of the inlet tube and the outlet tube may be cut to a desired length by a user (Sawaguchi, Fig. 1, where at least one of the inlet tube and the outlet tube may be cut to a desired length by a user (the outlet tube at least can be cut if desired)).
In regard to claim 7, Sawaguchi as modified by Morgan discloses the system of claim 1, wherein the at least one attachment interface comprises at least one hook (Sawaguchi, Fig. 1 and Paragraph [0018], where the at least one attachment interface comprises at least one hook 6).
In regard to claim 8, Sawaguchi as modified by Morgan discloses the system of claim 7, wherein the at least one hook is U-shaped (Sawaguchi, Fig. 1 and Paragraph [0018], where the at least one hook 6 is U-shaped).
In regard to claim 9, Sawaguchi as modified by Morgan discloses the system of claim 7, wherein the at least one hook is configured to extend over a top edge portion of the at least one sidewall (Sawaguchi, Fig. 1 and Paragraph [0018], where the at least one hook 6 is configured to extend over a top edge portion of the at least one sidewall of the aquarium).
In regard to claim 14, Sawaguchi discloses a water pump arrangement for removing water from an aquarium (Fig. 1 and Paragraph [0012], where there is a water pump arrangement for removing water from a vessel 11), the water pump arrangement comprising: at least water one pump mechanism (Fig. 1, where there is at least one water pump mechanism 1), wherein the at least one water pump mechanism is retained within a housing (Fig. 1, where the at least one water pump mechanism 1 is retained within a housing (the box 2 and at least one water pump mechanism 1 are at least in a housing)); a water inlet coupler extending from the housing and in fluid communication with the at least one water pump mechanism (Fig. 1, where there is a water inlet coupler extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and in fluid communication with the at least one water pump mechanism 1); a water outlet coupler extending from the housing and in fluid communication with the at least one water pump mechanism (Fig. 1, where there is a water outlet coupler extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and in fluid communication with the at least one water pump mechanism 1); an inlet tube having a first inlet tube end and a second inlet tube end, wherein the second inlet tube end is configured to be removably couplable to the water inlet coupler and the first inlet tube end is configured to extend into the aquarium (Fig. 1, where there is an inlet tube 7 having a first inlet tube end and a second inlet tube end and where the second inlet tube end is configured to be couplable to the water inlet coupler and the first inlet tube end is configured to extend into the water within the vessel 11); an outlet tube having a first outlet tube end and a second outlet tube end, wherein the first outlet tube end is configured to be removably couplable to the water outlet coupler and the second outlet tube end is configured to extend outside of the aquarium (Fig. 1, where there is an outlet tube 10 having a first outlet tube end and a second outlet tube end and where the first outlet tube end is configured to be couplable to the water outlet coupler and the second outlet tube end is configured to extend outside of the vessel 11); at least one attachment interface extending from the housing, wherein the at least one attachment interface is configured to retain the housing on the aquarium (Fig. 1, where at least one attachment interface 6 extending from the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) and where the at least one attachment interface 6 is configured to retain the housing (the box 2 and at least one water pump mechanism 1 are at least in a housing) proximate to the outer surface of the at least one sidewall of the vessel 11). Sawaguchi does not disclose said at least one water pump mechanism is reversible, thereby allowing said at least one water pump mechanism to remove water from the aquarium through the inlet tube and housing and out of the outlet tube in a first direction of flow and without being filtered, and also enabling water to be drawn from an outside source, through the outlet tube and housing and out of inlet tube to the vessel in a second direction of flow opposite the first direction of flow and without being filtered. Morgan discloses said at least one water pump mechanism is reversible, thereby allowing said at least one water pump mechanism to remove water from the aquarium through the inlet tube and housing and out of the outlet tube in a first direction of flow and without being filtered (Figs. 1-2 and Column 3 line 63 - Column 4 line 15, where the pump 16 is at least reversible and can remove water from the aquarium 60 through the inlet tube 12 and motor housing 22 and out of the outlet tube 18 in a first direction of flow without filtering the water in the housing 22), and also enabling water to be drawn from an outside source, through the outlet tube and housing and out of inlet tube to the vessel in a second direction of flow opposite the first direction of flow and without being filtered (Figs. 1-2 and Column 3 line 63 - Column 4 line 15, where the pump 16 also can draw water from an outside source (clean water) through the outlet tube 18 and motor housing 22 and out of inlet tube 12 to the aquarium 60 without filtering the water in the housing 22). Sawaguchi and Morgan are analogous because they are from the same field of endeavor which include aquarium pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi such that said at least one water pump mechanism is reversible, thereby allowing said at least one water pump mechanism to remove water from the aquarium through the inlet tube and housing and out of the outlet tube in a first direction of flow and without being filtered, and also enabling water to be drawn from an outside source, through the outlet tube and housing and out of inlet tube to the vessel in a second direction of flow opposite the first direction of flow and without being filtered in view of Morgan. The motivation would have been to easily allow the user to refill the tank after having removed water out of the tank. By using the same pump mechanism with a reversible flow direction, the user does not have to move around many components of the pump or change an orientation of the pump to refill the same tank with water.
In regard to claim 16, Sawaguchi as modified by Morgan discloses the water pump arrangement of claim 14, wherein the at least one attachment interface comprises at least one hook (Sawaguchi, Fig. 1 and Paragraph [0018], where the at least one attachment interface comprises at least one hook 6).
In regard to claim 17, Sawaguchi as modified by Morgan discloses the water pump arrangement of claim 16, wherein the at least one hook is U-shaped (Sawaguchi, Fig. 1 and Paragraph [0018], where the at least one hook 6 is U-shaped).
In regard to claim 18, Sawaguchi as modified by Morgan discloses the water pump arrangement of 14, wherein the at least one hook is configured to extend over a top edge portion of the vessel (Sawaguchi, Fig. 1 and Paragraph [0018], where the at least one hook 6 is configured to extend over a top edge portion of the aquarium)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Morgan (U.S. Pat. 6444120) as applied to claim 1, and further in view of Marder (U.S. Pat. 3947530).
In regard to claim 3, Sawaguchi as modified by Morgan discloses the system of claim 1, wherein the at least one water pump mechanism comprises a main pump (Fig. 1, where there is at least one water pump mechanism 1). Sawaguchi as modified by Morgan does not disclose the at least one water pump mechanism comprises a priming pump and a main pump. Marder discloses the at least one water pump mechanism comprises a priming pump and a main pump (Column 1 lines 27-47, where the pump is made with a self priming mechanism and a main pump mechanism). Sawaguchi and Marder are analogous because they are from the same field of endeavor which include aquarium pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi as modified by Morgan such that the at least one water pump mechanism comprises a priming pump and a main pump in view of Marder. The motivation would have been to have a priming mechanism built into the pump to allow air to escape the pump mechanism during startup. Additionally, having a priming mechanism in the pump would prevent damage to the pump and allow the pump to function properly during the pumping process.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Morgan (U.S. Pat. 6444120) as applied to claim 1, and further in view of Bowling (U.S. Pat. 5881753).
In regard to claim 4, Sawaguchi as modified by Morgan discloses the system of claim 1. Sawaguchi as modified by Morgan does not disclose at least one of the water inlet coupler and the water outlet coupler is configured as a barb fitting. Bowling discloses at least one of the water inlet coupler and the water outlet coupler is configured as a barb fitting (Column 4 lines 22-25, where at least one of the water inlet coupler and the water outlet coupler (fittings 18a/18b) is configured as a barb fitting). Sawaguchi and Bowling are analogous because they are from the same field of endeavor which include water pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi as modified by Morgan such that at least one of the water inlet coupler and the water outlet coupler is configured as a barb fitting in view of Bowling. The motivation would have been to connect the tubes to the inlet and the outlet via a secure fitting mechanism that is resistant to accidental pull off or blow off due to water pressure. 
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Morgan (U.S. Pat. 6444120) as applied to claim 1, and further in view of Powers (U.S. Pat. 3485373).
In regard to claim 10, Sawaguchi as modified by Morgan discloses the system of claim 1. Sawaguchi as modified by Morgan does not disclose the at least one attachment interface comprises a pair of hooks. Powers discloses the at least one attachment interface comprises a pair of hooks (Fig. 1, where the at least one attachment interface comprises a pair of hooks 28). Sawaguchi and Powers are analogous because they are from the same field of endeavor which include aquarium devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi as modified by Morgan such that the at least one attachment interface comprises a pair of hooks in view of Powers. The motivation would have been to securely and removably attach the housing to the aquarium sidewall. Furthermore, having a pair of hooks more securely attaches the housing to the aquarium sidewall and prevents detachment by creating a redundancy in the attachment mechanism.  
In regard to claim 11, Sawaguchi as modified by Morgan and Powers discloses the system of claim 10, wherein each of the pair of hooks is U-shaped (Powers, Fig. 1, where the pair of hooks 28 is at least U-shaped).
In regard to claim 12, Sawaguchi as modified by Morgan and Powers discloses the system of claim 10, wherein each of the pair of hooks is configured to extend over a top edge portion of the at least one sidewall (Powers, Fig. 1, where each of the pair of hooks 28 is configured to extend over a top edge portion of the at least one sidewall).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Morgan (U.S. Pat. 6444120) as applied to claim 1, and further in view of Rawls (U.S. Pat. 6058884).
In regard to claim 13, Sawaguchi as modified by Morgan discloses the system of claim 1. Sawaguchi as modified by Morgan does not disclose the water inlet coupler extends from a top surface of the housing. Rawls discloses the water inlet coupler extends from a top surface of the housing (Fig. 1, where the water inlet coupler 12a extends from a top surface of the housing 12). Sawaguchi and Rawls are analogous because they are from the same field of endeavor which include aquarium devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi as modified by Morgan such that the water inlet coupler extends from a top surface of the housing in view of Rawls. The motivation would have been to allow the water to enter the housing from a top side to allow gravity to assist in moving the water out of the housing. This would increase pump efficiency, since the pump does not have to pump water in a direction opposing gravity, once the water is in the housing.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Morgan (U.S. Pat. 6444120) as applied to claim 14, and further in view of Marder (U.S. Pat. 3947530).
In regard to claim 15, Sawaguchi as modified by Morgan discloses the water pump arrangement of claim 14, wherein the at least one water pump mechanism comprises a main pump (Fig. 1, where there is at least one water pump mechanism 1). Sawaguchi as modified by Morgan does not disclose the at least one water pump mechanism comprises a priming pump and a main pump. Marder discloses the at least one water pump mechanism comprises a priming pump and a main pump (Column 1 lines 27-47, where the pump is made with a self priming mechanism and a main pump mechanism). Sawaguchi and Marder are analogous because they are from the same field of endeavor which include aquarium pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi as modified by Morgan such that the at least one water pump mechanism comprises a priming pump and a main pump in view of Marder. The motivation would have been to have a priming mechanism built into the pump to allow air to escape the pump mechanism during startup. Additionally, having a priming mechanism in the pump would prevent damage to the pump and allow the pump to function properly during the pumping process.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sawaguchi (JP 2010011833) in view of Morgan (U.S. Pat. 6444120) as applied to claim 14, and further in view of Boothe et al. (U.S. Pub. 20160174531).
In regard to claim 19, Sawaguchi as modified by Morgan discloses the water pump arrangement of claim 14. Sawaguchi as modified by Morgan does not disclose the housing further comprises at least one user interface on a surface thereof, the at least one user interface configured to enable the user control the operation of the at least one pump mechanism. Boothe et al. disclose the housing further comprises at least one user interface on a surface thereof, the at least one user interface configured to enable the user control the operation of the at least one pump mechanism (Fig. 2, Paragraph [0039], and [0041], where the housing further comprises at least one user interface 184 on a surface thereof and where the at least one user interface 184 configured to enable the user control the operation of the at least one pump mechanism 104). Sawaguchi and Boothe et al. are analogous because they are from the same field of endeavor which include water pumps. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device body of Sawaguchi as modified by Morgan such that the housing further comprises at least one user interface on a surface thereof, the at least one user interface configured to enable the user control the operation of the at least one pump mechanism in view of Boothe et al. The motivation would have been to allow the user to control the speed at which the water is being pumped via an interface on the housing.

Response to Arguments
Applicant's arguments (filed 05/25/2022) with respect to the rejection of the claims have been fully considered but they are not persuasive. Sawaguchi (JP 2010011833) in view of Morgan (U.S. Pat. 6444120) disclose the applicant’s claims 1 and 14, as specified under Claim Rejections - 35 USC § 103 above. 
Specifically, Morgan teaches said at least one water pump mechanism is reversible, thereby allowing said at least one water pump mechanism to remove water from the aquarium through the inlet tube and housing and out of the outlet tube in a first direction of flow and without being filtered in Figs. 1-2 and Column 3 line 63 - Column 4 line 15, where the pump 16 is at least reversible and can remove water from the aquarium 60 through the inlet tube 12 and motor housing 22 and out of the outlet tube 18 in a first direction of flow without filtering the water in the housing 22. Morgan also teaches enabling water to be drawn from an outside source, through the outlet tube and housing and out of inlet tube to the aquarium in a second direction of flow opposite the first direction of flow and without being filtered in Figs. 1-2 and Column 3 line 63 - Column 4 line 15, where the pump 16 also can draw water from an outside source (clean water) through the outlet tube 18 and motor housing 22 and out of inlet tube 12 to the aquarium 60 without filtering the water in the housing 22. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sawaguchi with the reversible pump mechanism of Morgan to allow the user to refill the tank after having removed water out of the tank. By using the same pump mechanism with a reversible flow direction, the user does not have to move around many components of the pump or change an orientation of the pump to refill the same tank with water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of aquarium devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604. The examiner can normally be reached Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647